             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

UNITED STATES OF AMERICA            )
                                    )
Plaintiff,                          )
                                    )
   v.                               )       Case No. 01-000174-CR-W-HFS
                                    )
GREGORY A. HILL                     )
                                    )
Defendant.                          )

        Before the court is defendant’s pro se Motion for Compassionate

Release under 18 U.S.C. § 3582. (Doc. 227), and an Amended Motion

filed by counsel. (Doc. 231).

        On October 11, 2001, defendant was charged with conspiracy to

manufacture a mixture or substance of methamphetamine in an amount

of 50 grams or more; attempt to manufacture a mixture or substance of

methamphetamine,         and    possession     with   intent   to   distribute

methamphetamine. At the conclusion of a jury trial defendant was found

guilty of all counts, and on June 13, 2002, he was sentenced to a term of

                                        1

         Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 1 of 7
imprisonment of 360 months, followed by an 8 year period of supervised

release on the first two counts and 6 years on the third count. (Doc. 154).

Defendant is housed at the Federal Correctional Institution Bastrop,

located in Austin, Texas, and his projected release date is December 16,

2026.

        Unlike many requests for reduction in sentence based on

compassionate release, here, there is no dispute that administrative

remedies have been exhausted and that defendant’s medical conditions1

have been identified by the CDC as risk factors that increase the

likelihood of severe illness or death in the event defendant were to

contract COVID-19. Thus, there exists extraordinary and compelling

reasons, satisfying 18 U.S.C. § 3582(c).

        However, the Government argues that early release should be

denied because defendant presents a danger to the community. This

argument is based on the underlying offense in which defendant


1
 Defendant’s documented medical conditions include metastatic papillary carcinoma; hypertension; major
depressive disorder; esophageal reflux; chronic hepatitis C; hypermetropia; hypothyroidism; malignant neoplasm
of thyroid gland; and other disease of vocal cord.
                                                       2

          Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 2 of 7
engaged in a methamphetamine manufacturing conspiracy where

residences were used for preparation and distribution of the drugs. The

Government notes that during the attempted arrest, defendant resisted

by engaging in a high-speed chase and once apprehended, he struggled

causing injuries to an officer who required medical treatment of 12

stitches. In considering criminal history, the Government notes that since

the age of 17 defendant has been arrested 20 times for crimes including

the sale of controlled substances, second-degree burglary, third-degree

assault, theft, providing liquor to a minor, and driving while intoxicated.

Section 3553(a) Factors and Danger to Community

Section § 3582(c)(1)(A) requires a court to consider the factors set forth

in 18 U.S.C. § 3553(a) before granting a motion for compassionate

release. Section 3553(a) requires that I consider:

(1) the nature and circumstances of the offense and the history and

characteristics of the defendant;

(2) the need for the sentence imposed—

                                     3

       Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 3 of 7
(A) to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment for the offense;

(B) to afford adequate deterrence to criminal conduct;

(C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most

effective manner;

(3) the kinds of sentences available;

(4) the kinds of sentence and the sentencing range established for—

(A) the applicable category of offense committed by the applicable

category of defendant as set forth in the guidelines [issued by the

Sentencing Commission ...;]

(5) any pertinent policy statement [issued by the Sentencing

Commission ...’]

(6) the need to avoid unwarranted sentence disparities among

defendants with similar records who have been found guilty of similar

conduct; and
                                     4

       Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 4 of 7
(7) the need to provide restitution to any victims of the offense.

        In the case at bar, the underlying offense is indeed serious, and

counsel acknowledges that based on defendant’s extensive criminal

history he was found to be a career offender which increased his

sentence to a term of imprisonment of 360 months. (Doc. 158,

Presentence Investigation Report). However, defendant is now 57 years

of age and suffers from a number of medical conditions; the most

serious of which is malignant neoplasm of the thyroid gland2 and other

diseases of vocal cords which will require nuclear I-131 therapy to be

followed with endocrinology and oncology. (Doc. 231, Att. A). This

would which would seem to substantially limit any ability to engage in

further criminal conduct at this time in his life, and there is almost no

record locally of persons under supervision engaging in major drug

offenses.3


2
 When initially diagnosed, a soft tissue excision and pathology on Nov. 16, 2017, was negative for malignancy, but
upon return of the mass, a pathology report dated Dec. 11, 2018, indicated that the left neck lesion was positive
for metastatic papillary carcinoma with the presence of lymph vascular invasion. (Doc. 231, Att. B).
3
 Although no prophet regarding medical dangers to defendant in prison, I am less troubled by covid-19 than by
possible medical neglect of cancer, as suggested by the delayed treatment reported here.


                                                        5

          Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 5 of 7
     Defendant has served more than two-thirds of his sentence and is

scheduled to be released in approximately 5 years which does not

minimize the seriousness of his offense or undermine deterrence.

Additionally, defendant has demonstrated largely good behavior while

incarcerated, availed himself of numerous educational classes and

completed payment of the court-order assessment. (Doc. 231, Att. 14).

Finally, counsel states that a home plan with defendant’s brother, Dale

Vaughn, has been approved by Probation Officer Chad Obersteadt on

March 29, 2021, and will be subject to supervised release for 8 years

following his release. (Doc. 235, Reply Brief: p. 5).

     After considering the applicable factors under § 3553(a), I find

that defendant does not present a danger to the community and is

eligible for compassionate release. United States v. Burnside, 467

F.Supp.3d 659 (N.D.Ia. 2020); see also, United States v. Conner, 465

F.Supp.3d 881 (N.D.Ia. 2020). Therefore, the motions (Docs. 227 and

231) are GRANTED.


                                      6

       Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 6 of 7
           Defense counsel, the Government, and probation officer shall

jointly propose a final order with all necessary details of the home plan,

supervised release, if any, and any attendant conditions which shall be

promptly presented.4




           SO ORDERED.

                                                            s/ Howard F. Sachs
                                                            ________________
                                                            HOWARD F. SACHS
May 7, 2021                                                 UNITED STATES DISTRICT JUDGE




4
    The proposed order shall be emailed to Karen Graves at: karen_graves@mow.uscourts.gov.
                                                        7

            Case 4:01-cr-00174-HFS Document 236 Filed 05/07/21 Page 7 of 7
